Citation Nr: 1714530	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  12-07 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial compensable rating for right lower extremity saphenous nerve neuralgia.

2.  Entitlement to service connection for obstructive sleep apnea (OSA), including as due to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to August 1971. 

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in San Diego, California.  A June 2010 rating decision granted service connection for right lower extremity saphenous nerve neuralgia with an initial noncompensable rating.  A November 2012 rating decision denied service connection for obstructive sleep apnea.  The Veteran perfected separate appeals of those determinations.

In April 2012, the Veteran requested a Board hearing at the Board's Offices.  In a February 2015 letter, the Veteran withdrew his request for a Board hearing.  See 38 C.F.R. § 20.702(e) (2016).

In a September 2015 decision/remand, the Board granted a total rating based on individual unemployability due to service-connected disability (TDIU).  The Board remanded the claims on appeal for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Turning to the claim for an initial compensable rating for right lower extremity saphenous nerve neuralgia, the Board's September 2015 remand observed that the rating criteria for the saphenous nerve provide for a maximum rating of 10 percent for severe incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8527.  A compensable rating for neuralgia of an identified nerve allowed a maximum rating equal to moderate incomplete paralysis, 38 C.F.R. § 4.124, which amounted to noncompensable in the Veteran's case under Diagnostic Code 8527.  The Board noted, however, that § 4.124 referenced dull and intermittent pain . . . . (italics added).  

The Board noted that the evidence of record showed the Veteran's pain to be constant and of significant intensity.  In light of medical findings of diminished reflexes at the great toe and ankle, the Board found that an assessment of whether the Veteran's right lower extremity saphenous nerve manifested with neuritis was indicated.  See 38 C.F.R. § 38 C.F.R. § 4.123.  

The Board also noted that, regardless of whether the Veteran's saphenous nerve met the criteria for neuritis, the evidence of record, showed his disability to manifest with a symptom outside the rating criteria, i.e., constant pain.  The medical evidence also noted significant occupation impairment due to the saphenous nerve symptoms.  Hence, the Board found that extraschedular consideration was indicated.  See Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321 (b)(1).

Accordingly, the Veteran was provided a VA peripheral nerve Disability benefits Questionnaire (DBQ) in November 2015.  A May 2016 supplemental statement of the case (SSOC) denied an initial compensable rating for right lower extremity saphenous nerve neuralgia.  However, the SSOC failed to address extraschedular consideration, or refer the file to the Director, Compensation and Pension Service (Director) for consideration of a compensable rating on an extraschedular basis.  

Thus, the development requested by the Board's September 2015 remand was not fully completed with respect to this claim.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, in the present case additional development must be conducted on this issue.

Turning to the claim for service connection for obstructive sleep apnea, including as due to service-connected PTSD, the Board's September 2015 remand referred to a November 2012 VA medical opinion that it was not at least as likely as not (at least a 50-percent probability) that the Veteran's obstructive sleep apnea was causally connected to his active service.  The rationale for this negative nexus opinion included the fact that the Veteran had not proven his claim via records of treatment for the disorder over the years since his separation from active service.  

The Board's remand stated that the Veteran's lay report of in-service symptoms, which he believed might have indicated onset of obstructive sleep apnea, must be considered.  Significantly, the Board stressed that the absence of documented medical treatment, alone, was not a sufficient basis for a negative opinion.    

Accordingly, the Veteran was provided a sleep apnea DBQ in January 2016.  The examiner provided the medical opinion that it was less likely than not that the Veteran's sleep apnea was proximately due to or aggravated (beyond a natural progression) by his PTSD.  The examiner explained only that PTSD would not play a causative role in the development of sleep apnea.  The explanation fails to address aggravation, and thus the opinion is inadequate.  An adequate medical opinion as to whether the Veteran's PTSD aggravated his sleep apnea is necessary for the proper adjudication of the claim under 38 C.F.R. § 3.310 and Allen v. Brown, 7 Vet. App. 439 (1995).  El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  

The examiner also stated that it was less likely as not that the Veteran's sleep apnea was causally or etiologically due to service, to include exposure to environmental hazards such as burning oil smoke.  

The examiner explained in part that the Veteran's service treatment records were reviewed in their entirety, and there was no evidence of the Veteran's claimed sleeping disorder present in them, nor of frequent awakening.  The examiner stated that he could not find evidence of symptoms experienced during service that would be related to obstructive sleep apnea.  The examiner pointed out that the Veteran never sought treatment for sleep apnea during active duty, and his exit examination was negative for sleep symptoms.  

A review of this medical opinion as a whole makes clear that the Veteran's lack of documented medical treatment during active duty was its chief rationale.  However, such a rationale is inconsistent with the Board's remand instructions that the absence of documented medical treatment was not a sufficient basis for a negative opinion, and to fully consider the Veteran's lay reports of symptoms during active duty.  

In this regard, the Court of Appeals for Veterans Claims has held that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also 38 C.F.R. § 4.2 (2016) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

Since the issues on appeal are being remanded for development, the Veteran's eFolders should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.  

2.  Refer the file to the Director, Compensation and Pension Service (Director) for consideration of a compensable rating for right lower extremity saphenous nerve neuralgia on an extraschedular basis.

3.  Forward copies of all pertinent records from the Veteran's eFolders to the examiner who conducted the January 2016 sleep apnea DBQ (or a suitable substitute if this individual is unavailable) for an addendum.  

Following a review of the relevant medical evidence, the medical history, and January 2016 DBQ, the examiner is asked to address the following:

a) Whether it is at least as likely as not (50 percent or more likelihood) that the Veteran's current sleep apnea is related to active duty.  The examiner should be informed that the absence of documented medical treatment, alone, is not a sufficient basis for a negative nexus opinion, and that the Veteran's lay reports as to symptoms during active duty must be fully considered in arriving at an opinion.  If the absence of treatment is a significant factor, the examiner must explain why.

b) Whether it is at least as likely as not (50 percent or more likelihood) that the Veteran's current sleep apnea was proximately caused or aggravated by the Veteran's service-connected PTSD.  If aggravated, the examiner should state whether there is medical evidence created prior to the aggravation, or at any time between the onset of aggravation and the current level of disability, that shows a baseline of obstructive sleep apnea prior to aggravation.

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinions.

A full explanation must be provided for all opinions.

4.  Then, readjudicate the Veteran's claim.  If either benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




